Citation Nr: 0927955	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-05 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
fallen third metatarsals, bilateral, with bilateral 
intractable plantar keratosis, status post bilateral 
osteotomies and right gastocnemius muscle lengthening, with 
bilateral metatarsal hyperkeratosis and right third 
hammertoe.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to December 
1984.

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Veteran testified in support of his claim before the 
undersigned Acting Veterans Law Judge during a hearing held 
in Washington, D.C., in March 2006.  During the hearing, the 
Veteran indicated that he may be seeking service connection 
for bilateral ankle disabilities secondary to his service-
connected bilateral foot disabilities.  The Board refers this 
matter to the RO for clarification and action, as 
appropriate.

The Board remanded this case to the RO in May 2006 for 
additional development and readjudication.  For the reasons 
that follow, the Board again REMANDS this case to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran is seeking an initial rating in excess of 30 
percent for his bilateral foot disabilities, which are 
currently characterized as fallen third metatarsals, 
bilateral, with bilateral intractable plantar keratosis, 
status post bilateral osteotomies and right gastocnemius 
muscle lengthening, with bilateral metatarsal hyperkeratosis 
and right third hammertoe.  Additional action is necessary 
before the Board decides this claim.  

The Veteran asserts that his feet are constantly painful, 
that he cannot stand on them for an extended period of time, 
that after he is on his feet, his toes and feet cramp, and 
that such cramping interferes with his sleep.  Allegedly, on 
days when he must be on his feet for medical appointments, he 
has to stay in bed the following day because of cramps.  The 
Veteran contends that he has lost various jobs since service 
because of his foot problems, that he was unable to continue 
working as a truck driver because the use of a clutch caused 
too much foot pain, that he was unable to continue working as 
a welder because he could not stand on the concrete floor for 
prolonged periods or wear the required steel-toed shoes, and 
that he recently lost his job as a baker because he could not 
stand on his feet long enough to complete his required tasks.

The Board remanded this claim to the RO in May 2006 for a VA 
examination.  Since the Veteran underwent such examination in 
November 2006, however, he underwent foot surgery, or more 
specifically, a left bunionectomy and arthroplasty of the 
second toe to alleviate pain and correct his hammertoe, 
plantar keratoma, and hallux abductovalgus all of the left 
foot.  Given this surgery, the status of his foot disability 
may have changed.  Another VA examination is thus necessary.  

This case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
for the purpose of determining the 
current degree of severity of the his 
service-connected fallen third 
metatarsals, bilateral, with bilateral 
intractable plantar keratosis, status 
post bilateral osteotomies and right 
gastocnemius muscle lengthening, with 
bilateral metatarsal hyperkeratosis and 
right third hammertoe.  The claims folder 
must be made available to the examiner(s) 
for review of the case, and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies, including X-rays, should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  On the basis of 
the current examination findings and 
information in the claims file, the 
examiner should:

a) note all foot symptomatology, 
including, if appropriate, the 
absence or presence of marked 
contraction of the plantar fascia, 
dropped forefoot, hammer toes are 
hammer toes, painful callosities, 
and marked varus deformity;

b) indicate whether the bilateral 
flat foot disability is pronounced, 
with objective evidence of marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement, severe spasm of 
the tendo achillis on manipulation, 
and whether the disability has or 
has not improved with the use of 
orthopedic shoes or appliances; and

c) provide an opinion as to the 
effect that the service-connected 
bilateral foot disability has on the 
Veteran's employment and daily life;  

d) specifically opine whether the 
findings present an exceptional or 
unusual disability picture and 
whether the disability, alone, 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  

2.  After completing the requested action 
and any additional notification and/or 
development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained since the last issuance 
of a supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, provide the Veteran and 
his representative an SSOC and an 
appropriate period of time to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



______________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


